Exhibit 10.4

FORM OF EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT

This Executive Change in Control Severance Agreement (this “Agreement”), is made
as of the                      day of                     , 20         (the
“Effective Date”), by and between TTM Technologies, Inc., a Delaware corporation
(the “Company”), and                      (the “Executive”).

Recitals

A. The Executive currently serves as                      of the Company.

B. The Board of Directors of the Company (the “Board”) acknowledges that the
potential for a change in control of the Company, whether friendly or hostile,
currently exists and from time to time in the future will exist, which potential
can give rise to uncertainty among the senior executives of the Company. The
Board considers it essential to the best interests of the Company to reduce the
risk of the Executive’s departure and the inevitable distraction of the
Executive’s attention from his or her duties to the Company, which are normally
attendant to such uncertainties.

C. The Executive confirms that the terms of this Agreement reduce the risks of
his or her departure and distraction of his or her attention from his or her
duties to the Company and, accordingly, desires to enter into this Agreement.

Agreement

In consideration of the foregoing and the mutual covenants contained herein, the
Company and the Executive agree as follows:

1. Definitions. Capitalized terms used herein shall have the meanings given to
them in Appendix I attached hereto, except where the context requires otherwise.

2. Term of Agreement. This Agreement shall be effective as of the Effective Date
and shall continue in effect until the second anniversary of the Effective Date,
provided, however, that the term of this Agreement automatically shall be
extended for one additional year effective as of each anniversary of the
Effective Date beginning with the second anniversary, unless either the Company
or the Executive provides written notice to the other that the term of this
Agreement shall terminate on the upcoming anniversary of the Effective Date,
provided such notice is received by the receiving party not less than ninety
(90) days prior to the intended date of termination and provided further that
the Company shall not be entitled to deliver to the Executive such notice in the
event of a Change in Control or a Pending Change in Control. Notwithstanding the
foregoing, this Agreement shall terminate immediately upon the later to occur of
(a) the termination of the Executive’s employment other than in the event of a
Change in Control or a Pending Change in Control or (b) 12 months following a
Change in Control.

3. At Will Employment; Reasons for Termination. The Executive’s employment shall
continue to be at-will, as defined under applicable law. If the Executive’s
employment terminates for any reason or no reason, the Executive shall not be
entitled to any compensation, benefits, damages, awards or other payments in
respect of such termination, except as provided in this Agreement or pursuant to
the terms of any Applicable Benefit Plan. The Executive’s employment shall be
deemed to be terminated upon the first to occur of the following: (a) the
Executive’s voluntary resignation; (b) termination by the Company for any
reason; (c) the Executive’s death or Long-Term Disability; and (d) termination
by the Executive for Good Reason following a Change in Control.

4. Legal Benefits; Accrued Compensation; Severance Amount.

(a) Compensation and Benefits Required by Law or Applicable Benefit Plan.
Notwithstanding anything to the contrary herein, the Executive or his or her
estate shall be entitled to receive any and all compensation, benefits, awards
and other payments required by any Applicable Benefit Plan, the COBRA Act or
other applicable law, (the “Legal Benefits”) at such times and in such manner as
set forth in the Applicable Benefit Plan, COBRA Act or other applicable law.

(b) Involuntary Termination. In addition to the Legal Benefits referred to in
paragraph 4(a) above, in the event the Executive’s employment is terminated
under circumstances constituting an Involuntary Termination, the Executive shall
be entitled to receive:



--------------------------------------------------------------------------------

(i) within 15 calendar days after the Date of Termination, the Executive’s
Accrued Compensation through the Date of Termination;

(ii) on the 61st day after the Date of Termination, provided the requirements
referenced in paragraph 4(c) below have been satisfied and subject to paragraphs
12 and 13 below, a lump sum amount in cash equal to two times the sum of (A) the
Executive’s annual Base Salary, plus (B) the Executive’s Target Bonus (the
“Severance Amount”); and

(iii) if the Executive timely elects to receive continuation of group health
coverage for the Executive and his or her dependents pursuant to the COBRA Act,
provided the requirements referenced in paragraph 4(c) below have been
satisfied, then the Company shall pay the COBRA premiums for the Executive and
his or her dependents for six (6) months following the Date of Termination (the
“COBRA Payments”). In the event that the requirements reference in paragraph
4(c) below fail to be satisfied, then the Company’s obligation to make the COBRA
Payments shall immediately cease and no longer have any force or effect, and to
the extent that the Company has previously made any such COBRA Payments on
behalf of the Executive, the Executive shall immediately repay such amounts to
the Company.

(c) No Payment nor Acceleration Without Release. Notwithstanding anything to the
contrary contained herein, the Executive shall not be entitled to any Severance
Amount referenced in paragraph 4(b)(ii) above, the COBRA Payments reference in
paragraph 4(b)(iii) above or the acceleration of vesting reference in paragraphs
5 below, unless and until he or she has provided to the Company a full release
of claims, substantially in the form of Appendix II attached hereto, which
release (i) shall be dated not earlier than the date of the termination of his
or her employment, (ii) shall be executed within sixty (60) days after the Date
of Termination; (iii) not have been revoked by the Executive and (iv) shall
release the Company of any claims that the Executive may have in respect of his
or her employment with the Company or the termination thereof.

5. Effect on Stock Option, Restricted Stock, Restricted Stock Unit and
Performance-Based Restricted Stock Unit Awards. The effect of a Change in
Control with respect to any then outstanding equity awards that were granted to
the Executive, including, without limitation, Options, Restricted Stock, RSUs
and PRUs, shall be governed by the terms and conditions set forth in the
applicable award agreements and the equity plan such awards were granted
thereunder; provided, however, notwithstanding anything to the contrary in any
individual agreement or any equity plan, in the event of an Involuntary
Termination, then the unvested portions of all of the Executive’s time-vest RSUs
then outstanding shall immediately vest, in full, as of the Date of Termination
of the Executive.

6. Restrictive Covenants. In the event Executive employment is terminated under
circumstance constituting an Involuntary Termination, and Executive executes the
Release and Covenant Not To Sue (Attachment A to Appendix II to this Agreement)
and receives the consideration provided for in the Agreement, Executive must
also comply with the following restrictive covenants for a period of twelve
(12) months following the Date of Termination:

(a) Executive will not directly or indirectly solicit, influence, entice or
encourage any person who is employed by the Company on or after the date of his
or her termination date to accept employment with any new employer or to
otherwise cease his or her relationship with the Company. The restrictions set
forth in this paragraph 6(a) mean, among other things, that Executive will
refrain from disclosing the names of the Company’s employees, or any information
about them, and will refrain from in any way assisting any new employer in
recruiting or hiring any of the Company’s employees or former employees.

(b) Executive will not, directly or indirectly (on his or her own behalf or on
behalf of another person or entity) interfere with, disrupt or attempt to
disrupt any present or prospective relationship, contractual or otherwise,
between the Company and any of its customers, suppliers or employees. The
restrictions set forth in this paragraph 6(b) include, among other things, that
Employee will not sell or attempt to sell services and/or products similar to
those which the Company offers to its customers.

7. Non-Disparagement. Employee will refrain from making any false
representations or statements, whether written or oral, to any person or entity,
including but not limited to customers or competitors of the Company, or any
comments which are intended to disparage the Company or its parent, subsidiaries
or managing agents or any of their directors or officers. This provision does
not prohibit Employee from participating in an EEOC or other civil rights

 

2



--------------------------------------------------------------------------------

enforcement agency charge, investigation or proceeding, nor is it intended to
prevent Executive from discussing with others, or making a complaint about, his
or her wages or from engaging in any other legally protected activities

8. Confidential Information. Executive acknowledges that by reason of his or her
position with the Company, he or she has been given access to confidential,
proprietary and/or trade secret information regard the Company, its parent,
subsidiary and affiliated corporations, and its customers (the “Confidential
Information”). “Confidential Information,” as used in this Agreement, means
information that is not generally known to the public and that the Company
treats as confidential and proprietary, including, but not limited to,
engineering plans, designs, techniques, Company research and development,
business strategies, sales and marketing plans and activities, the terms of
contracts, customer relationships, financial information and projections,
budgets, pricing information, personnel information, and other information,
which is not generally known to the public. Confidential Information also
includes, without limitation, the terms of this Agreement. Executive represents
that he or she has maintained the confidentiality of all such Confidential
Information, will continue to do so, and will not use or disclose such
Confidential Information to any person or entity without the prior written
consent of the Company during his or her employment of after the termination of
employment. On or before the Date of Termination of Executives employment, and
prior to receiving the consideration provided for in this Agreement, Executive
will immediately return to the Company all documents (including copies and
electronic storage devices) within his or her possession or control which
contain any Confidential Information.

9. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and except as
set forth in paragraph 4 above, such amounts shall not be reduced whether or not
the Executive obtains other employment.

10. Successors.

(a) This Agreement is personal to the Executive, and, without the prior written
consent of the Company, shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall use reasonable efforts to require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.

11. Miscellaneous.

(a) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement constitutes the entire agreement
and understanding of the parties in respect of the subject matter hereof and
supersedes all prior understanding, agreements, or representations by or among
the parties, written or oral, to the extent they relate in any away to the
subject matter hereof (including but not limited to any provisions with respect
to severance payments related to any “change in control” that may be included in
any prior offer letter, employment agreement or earlier executive change in
control severance agreement); provided, however, this Agreement shall have no
effect on any confidentiality agreements or assignment of inventions agreements
between the parties. This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

 

 

 



--------------------------------------------------------------------------------

 

if to the Company:

TTM Technologies, Inc.

1665 Scenic Avenue Suite 250

Costa Mesa, CA 92626

Attn: Chief Executive Officer

With a copy to:

Greenberg Traurig, LLP

2375 E. Camelback Road, Suite 700

Phoenix, AZ 85016

Attention: Bruce E. Macdonough

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state or local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(f) All claims by the Executive for payments or benefits under this Agreement
shall be promptly forwarded to and addressed by the Compensation Committee and
shall be in writing. Any denial by the Compensation Committee of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Compensation Committee shall afford the
Executive a reasonable opportunity for a review of the decision denying a claim
and shall further allow the Executive make a written demand upon the Company to
submit the disputed matter to arbitration in accordance with the provisions of
paragraph 11(g) below. The Company shall pay all expenses of the Executive,
including reasonable attorneys and expert fees, in connection with any such
arbitration. If for any reason the arbitrator has not made his or her award
within one hundred eighty (180) days from the date of Executive’s demand for
arbitration, such arbitration proceedings shall be immediately suspended and the
Company shall be deemed to have agreed to Executive’s position. Thereafter, the
Company shall, as soon as practicable and in any event within 10 business days
after the expiration of such 180-day period, pay Executive his or her reasonable
expenses and all amounts reasonably claimed by him or her that were the subject
of such dispute and arbitration proceedings.

(g) Subject to the terms of paragraph 11(f) above, any dispute arising from, or
relating to, this Agreement shall be resolved at the request of either party
through binding arbitration in accordance with this paragraph 11(g). Within 10
business days after demand for arbitration has been made by either party, the
parties, and/or their counsel, shall meet to discuss the issues involved, to
discuss a suitable arbitrator and arbitration procedure, and to agree on
arbitration rules particularly tailored to the matter in dispute, with a view to
the dispute’s prompt, efficient, and just resolution. Upon the failure of the
parties to agree upon arbitration rules and procedures within a reasonable time
(not longer than 15 business days from the demand), the Commercial Arbitration
Rules of the American Arbitration Association shall be applicable. Likewise,
upon the failure of the parties to agree upon an arbitrator within a reasonable
time (not longer than 15 business days from demand), there shall be a panel
comprised of three arbitrators, one to be appointed by each party and the third
one to be selected by the two arbitrators jointly, or by the American
Arbitration Association, if the two arbitrators cannot decide on a third
arbitrator. At least 30 days before the arbitration hearing (which shall be set
for a date no later than 60 days from the demand), the parties shall allow each
other reasonable written discovery including the inspection and copying of
documents and other tangible items relevant to the issues that are to be
presented at the arbitration hearing. The arbitrator(s) shall be empowered to
decide any disputes regarding the scope of discovery. The award rendered by the
arbitrator(s) shall be final and binding upon both parties. The arbitration
shall be conducted in Orange County in the State of California. The California
District Court located in



--------------------------------------------------------------------------------

Orange County shall have exclusive jurisdiction over disputes between the
parties in connection with such arbitration and the enforcement thereof, and the
parties consent to the jurisdiction and venue of such court for such purpose.

(h) This Agreement shall be governed by the laws of the State of California,
without giving effect to any choice of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.

12. Other Terms Relating to Section 409A of the Code

(a) Except as provided in paragraph 12(b) below, amounts payable under this
Agreement following the termination of Executive’s employment with the Company
or a subsidiary, other than those expressly payable on a deferred or installment
basis or as reimbursement of expenses, will be paid as promptly as practicable
after such a termination of employment and, in any event, within 2 1/2 months
after the end of the year in which employment terminates and amounts payable as
reimbursements of expenses to the Executive must be made on or before the last
day of the calendar year following the calendar year in which such expense was
incurred.

(b) Anything in this Agreement to the contrary notwithstanding, if (i) on the
date of termination of Executive’s employment with the Company or a subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)), (ii) if Executive is determined
to be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, (iii) the payments exceed the amounts permitted to be paid pursuant to
Treasury Regulations section 1.409A-1(b)(9)(iii) and (iv) such delay is required
to avoid the imposition of the tax set forth in Section 409A(a)(1) of the Code,
as a result of such termination, the Executive would receive any payment that,
absent the application of this paragraph 12(b), would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (A) six months after the
Date of Termination, (B) the Executive’s death or (C) such other date as will
cause such payment not to be subject to such interest and additional tax (with a
catch-up payment equal to the sum of all amounts that have been delayed to be
made as of the date of the initial payment).

(c) It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving the Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.

(d) A termination of employment under this Agreement shall be deemed to occur
only in circumstances that would constitute a “separation from service” for
purposes of Treasury Regulations section 1.409A-1(h)(1)(ii).

(e) Wherever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A of the Code.

13. Certain Possible Reduction of Payments by the Company

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or distributions pursuant to this
Agreement are hereinafter referred to as “Agreement Payments”) shall be reduced
to the Reduced Amount (as defined below), but only if and to the extent that the
after-tax value of reduced Agreement Payments would exceed the after-tax value
of the Agreement Payments received by the Executive without application of such
reduction. The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be nondeductible by the Company because of Section 280G
of the Code. Anything to the contrary notwithstanding, if the Reduced Amount is
zero and it is determined further that any Payment which is not an Agreement
Payment would nevertheless be nondeductible by the Company for Federal income
tax purposes because of Section 280G of the Code, then the aggregate present
value of Payments which



--------------------------------------------------------------------------------

are not Agreement Payments shall also be reduced (but not below zero) to an
amount expressed in present value which maximizes the aggregate present value of
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code. For purposes of this paragraph 13(a), present value
shall be determined in accordance with Section 280G(d)(4) of the Code.

(b) All determinations required to be made under this paragraph 13 shall be made
by KPMG LLP or another independent registered accounting firm selected by the
Board (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within twenty (20) business
days of the date of termination or such earlier time as is requested by the
Company and an opinion to the Executive that he has substantial authority not to
report any excise tax on his Federal income tax return with respect to any
Payments. Any such determination by the Accounting Firm shall be binding upon
the Company and the Executive. The Executive shall determine which and how much
of the Payments shall be eliminated or reduced consistent with the requirements
of this paragraph 13, provided that, if the Executive does not make such
determination within ten business days of the receipt of the calculations made
by the Accounting Firm, the Company shall elect which and how much of the
Payments shall be eliminated or reduced consistent with the requirements of this
paragraph 13 and shall notify the Executive promptly of such election. Within
five business days thereafter, the Company shall pay to or distribute to or for
the benefit of the Executive such amounts as are then due to the Executive under
this Agreement. All fees and expenses of the Accounting Firm incurred in
connection with the determinations contemplated by this paragraph 13 shall be
borne by the Company.

(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Payments will have been made by the Company which should not
have been made (“Overpayment”) or that additional Payments which will not have
been made by the Company could have been made (“Underpayment”), in each case,
consistent with the calculations required to be made hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Executive to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the Preamble hereto.

 

TTM TECHNOLOGIES, INC.

By:

 

Name:

 

Title:

 

 

<Executive’s Name>



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

(a) “Accrued Compensation” means an amount including all amounts earned or
accrued through the Date of Termination but not paid as of the Date of
Termination including (i) Base Salary, (ii) reimbursement for reasonable and
necessary expenses incurred by the Executive on behalf of the Company during the
period ending on the Date of Termination, (iii) vacation and sick leave pay (to
the extent provided by Company policy or applicable law), and (iv) incentive
compensation (if any) earned in respect of any period ended prior to the Date of
Termination. It is expressly understood that incentive compensation shall have
been “earned” as of the time that the conditions to such incentive compensation
have been met, even if not calculated or payable at such time.

(b) “Affiliate” shall have the meaning set forth in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act of 1934, as amended.

(c) “Agreement” means this Executive Change in Control Severance Agreement, as
set forth in the Preamble hereto.

(d) “Applicable Benefit Plan” means any written employee benefit plan in effect
and in which the Executive participates as of the time of the termination of his
or her employment.

(e) “Base Salary” means the Executive’s annual base salary at the rate in effect
during the last regularly scheduled payroll period immediately preceding the
occurrence of the Change in Control or termination of employment and does not
include, for example, bonuses, overtime compensation, incentive pay, fringe
benefits, sales commissions or expense allowances.

(f) “Benefits” means the benefits for the Executive and/or the Executive’s
family that are being provided to the Executive and/or the Executive’s family
immediately prior to the Date of Termination, including the welfare benefit
plans, practices, policies and programs provided by the Company (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
and, if applicable, car allowance, as set forth in Section 4 hereof.

(g) “Board” means the Board of Directors of the Company, as set forth in the
Recitals hereto.

(h) “Cause” means any of the following:

(i) the charging or indictment of the Executive or the Executive’s conviction
of, or entry of a plea of no contest with respect to, any felony or any crime
involving moral turpitude;

(ii) the commission by the Executive of any other material act of fraud or
intentional dishonesty with respect to the Company or any of its Subsidiaries or
Affiliates;

(iii) a material breach by the Executive of his or her fiduciary duties to the
Company or any of its Subsidiaries. including the commission by the Executive of
an act of fraud or embezzlement against the Company or any of its Subsidiaries
or Affiliates;

(iv) failure by the Executive to perform in a material manner his or her
properly assigned duties after at least one written warning specifically
advising him or her of such failure and providing him or her with l0 days to
resume performance in accordance with his or her assigned duties;

(v) any breach by the Executive of any of the material terms of (A) this
Agreement, or (B) any other agreement between the Company and the Executive;

(vi) the association, directly or indirectly, of the Executive, for his or her
profit or financial benefit, with any person, firm, partnership, association,
entity or corporation that competes, in any material way, with the Company;

(vii) the disclosing or using of any material Company Information at any time by
the Executive; or

(viii) any material breach of a Company policy.

(i) “Change in Control” shall be deemed to occur upon the consummation of any of
the following transactions:



--------------------------------------------------------------------------------

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
of the Company’s incorporation or a transaction in which 50% or more of the
surviving entity’s outstanding voting stock following the transaction is held by
holders who held 50% or more of the Company’s outstanding voting stock prior to
such transaction; or

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company; or

(iii) any reverse merger in which the Company is the surviving entity, but in
which 50% or more of the Company’s outstanding voting stock is transferred to
holders different from those who held the stock immediately prior to such
merger; or

(iv) the acquisition by any person (or entity), directly or indirectly, of 50%
or more of the combined voting power of the outstanding shares of Common Stock.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Common Stock” means common stock, par value $0.001, of the Company.

(l) “Company” means TTM Technologies, Inc., a Delaware corporation, as set forth
in the Preamble hereto, and any successors or assigns.

(m) “Date of Termination” means (i) if the Executive’s employment is terminated
for Cause, the date of receipt by the Executive of written notice from the Board
or the Chief Executive Officer that the Executive has been terminated, or any
later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause, death or Long-Term
Disability, the date specified in the Company’s written notice to the Executive
of such termination, (iii) if the Executive’s employment is terminated by reason
of the Executive’s death or Long-Term Disability, the date of such death or the
effective date of such Long-Term Disability, (iv) if the Executive’s employment
is terminated by Executive’s resignation that constitutes Involuntary
Termination under this Agreement, the date of the Company’s receipt of the
Executive’s notice of termination or any later date specified therein.

(n) “Effective Date” means the date set forth in the Preamble hereto.

(o) “Executive” means the individual identified in the Preamble hereto.

(p) “Good Reason” means, without the consent of the Executive, any of the
following: (i) a material diminution in the Executive’s Base Salary; (ii) a
material diminution in the Executive’s authority, duties, or responsibilities;
(iii) the Company’s requiring the Executive to be based at any office or
location more than fifty (50) miles from the location of employment as of the
date of this Agreement, except for travel reasonably required in the performance
of the Executive’s responsibilities; or (iv) any other action or inaction that
constitutes a material breach by the Company of any employment agreement under
which the Executive provides services. The Executive’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder. A termination by the Executive
shall not constitute termination for Good Reason unless the Executive shall
first have delivered to the Company, within 90 days of the occurrence of the
first event giving rise to Good Reason, written notice setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason, and there shall have passed a reasonable time (not less than 30 days and
not more than 60 days) within which the Company may take action to correct,
rescind or otherwise substantially reverse the occurrence supporting termination
for Good Reason as identified by the Executive. The Executive’s separation for
Good Reason must occur within two years following the initial occurrence of an
event giving rise to Good Reason. In the event of a separation following such
two-year period, no “Good Reason” shall be deemed to exist.

(q) “Involuntary Termination” means the termination of the Executive’s
employment with the Company:

(i) by the Company without Cause during a Pending Change in Control or within 12
months following a Change in Control, or

(ii) by the Executive for Good Reason within 12 months following a Change in
Control.

(r) “Long-Term Disability” is defined according to the Company’s insurance
policy regarding long-term disability for its employees.



--------------------------------------------------------------------------------

(s) “Option” means an option to purchase a share of Common Stock, which may
include vesting and/or conditions, subject to an award agreement pursuant to an
equity plan of the Company.

(t) “Pending Change in Control” means that one or more of the following events
has occurred and a Change in Control pursuant thereto is reasonably expected to
be effected within 90 days of the date as of the determination as to whether
there is a Pending Change in Control: (i) the Company executes a letter of
intent, term sheet or similar instrument with respect to a transaction or series
of transactions, the consummation of which transaction(s) would result in a
Change in Control; (ii) the Board approves a transaction or series of
transactions, the consummation of which transaction(s) would result in a Change
in Control; or (iii) a person makes a public announcement of tender offer for
the Common Stock, the completion of which would result in a Change in Control. A
Pending Change in Control shall cease to exist upon a Change in Control.

(u) “PRUs” mean RSUs granted by the Company which are subject to
performance-based vesting and/or other conditions, which PRUs are subject to an
award agreement pursuant to an equity plan of the Company.

(v) “Restricted Stock” means Common Stock issued by the Company with vesting
restrictions and subject to an award agreement pursuant to an equity plan of the
Company.

(w) “RSUs” mean restricted stock units granted by the Company pursuant to which
the Company has agreed to issue Common Stock upon the satisfaction of vesting
and/or other conditions, which RSUs are subject to an award agreement pursuant
to an equity plan of the Company.

(x) “Subsidiary” when used with respect to any Person means any other Person,
whether incorporated or unincorporated, of which (i) more than 50% of the
securities or other ownership interests or (ii) securities or other interests
having by their terms ordinary voting power to elect more than 50% of the board
of directors or others performing similar functions with respect to such
corporation or other organization, is directly owned or controlled by such
Person or by any one or more of its Subsidiaries.

(y) “Target Bonus” means an amount equal to the annual bonus that the Executive
would have been eligible to receive for the Company’s fiscal year in which the
Executive’s employment terminates, assuming the achievement of 100% of the
performance target level(s) associated with such bonus.



--------------------------------------------------------------------------------

APPENDIX II

FORM OF RELEASE

[DATE]

[INSERT NAME]

[ADDRESS]

[CITY], [STATE] [ZIP]

Dear                     :

Reference is made to the Executive Change in Control Severance Agreement
(“Agreement”) between TTM Technologies, Inc. (the “Company”) and you dated
                    , 20        . This letter serves to document our mutual
understanding regarding the terms of your severance payment as a result of the
Involuntary Termination of your employment as defined in the Agreement. Provided
that you execute this letter and Attachments A, Release and Covenant Not to Sue)
prior to the expiration of twenty-two (22) days after the date hereof and you do
not subsequently revoke the Release and Covenant Not to Sue set forth in
Attachment A hereto the Company shall, as severance pay, pay you a lump sum
amount of $            , subject to applicable state and federal government tax
payroll withholdings,                     .

Please understand that execution of this letter and the Release and Covenant Not
to Sue (attachment A hereto), shall not be considered as an admission by you or
the Company of any liability whatsoever; or as an admission by the Company of
any violation of your rights or of any other person or of any order, law,
statute, or duty; or as an admission by you of any violation of rights of the
Company or of any other person or of any order, law, statute or duty.

As a condition precedent to the receipt of consideration pursuant to the
Agreement and the Release and Covenant Not to Sue, you are required to return
all items of Company property that you have in my possession or over which you
have control, including, but not limited to, any equipment belonging to the
Company, all code and computer programs, and information of whatever nature, as
well as any other materials, keys, pass codes, access cards, credit cards,
computers, cellular telephones, facsimile machines, copiers, phones, documents
or information, including, but not limited to, trade secrets or confidential
information of the Company in your possession or control. Further, you shall not
retain copies thereof, including electronic copies and represent that you have
not destroyed information or documents belonging to the Company, except for
documents routinely deleted, copies of which have already been provided to the
Company.

You are to maintain the terms of the Agreement and the Release and Covenant Not
to Sue as confidential and neither you, nor any person or entity acting on your
behalf, shall disclose any such terms of said documents and the terms contained
therein to any third party, without the written consent of the Company, unless
and only to the extent that (a) such disclosure is required by law, or (b) such
terms become generally available to the public without any breach of the letter
and its attachments by you: provided, however, that you may disclose the terms
of the letter and its attachments to your legal, business and financial
advisors, but not only to the extent such disclosure is necessary for such
persons to render professional services in connection therewith, and provided
that prior to disclosure to any such persons, such persons shall be furnished a
copy of this Section of this Attachment A and shall agree to be bound hereby for
the benefit of the Company.



--------------------------------------------------------------------------------

Very Truly Yours,

Agreed and accepted:

[INSERT NAME]

 

TTM Technologies, Inc.

Date:

 

By:

 

Title:

 

Date:

 



--------------------------------------------------------------------------------

ATTACHMENT A TO APPENDIX II:

RELEASE AND COVENANT NOT TO SUE

1. Release. I, [INSERT NAME], do hereby release and discharge TTM Technologies,
Inc., its affiliates and subsidiaries, and each of their stockholders, officers,
directors, members, managers, partners, employees, representatives, agents and
affiliates (collectively, the “Employer Affiliates”, and each an “Employer
Affiliate”) from any and all claims, demands or liabilities whatsoever, whether
known or unknown or suspected to exist by me, which I ever had or may now have
against any Employer Affiliate, from the beginning of time to the “Effective
Date” of this Release which is the date I execute this Release including,
without limitation, any claims, demands or liabilities in connection with my
employment, including wrongful termination, constructive discharge, breach of
express or implied contract, unpaid wages, benefits, attorneys fees or pursuant
to any federal, state, or local employment laws, regulations, or executive
orders prohibiting inter alia, age, race, color, sex, national origin, religion,
handicap, veteran status, and disability discrimination, including, without
limitation, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, the Civil Rights
Act of 1866, the Employee Retirement Income Security Act of 1974, the California
Fair Employment and Housing Act, the Prudence Kay Poppink Act, the California
Family Rights Act, the Fair Labor Standards Act, any state statute relating to
employee benefits or pensions, and the Americans with Disabilities Act of 1990.
This Release does not waive rights or claims that may arise after the Effective
Date. I fully understand that if any fact with respect to which this Release is
executed is found hereafter to be other than or different from the facts in that
connection believed by me to be true, I expressly accept and assume the risk of
such possible difference in fact and agree that the release set forth herein
shall be and remain effective notwithstanding such difference in fact. I
acknowledge and agree that no consideration other than as provided for by the
letter to which this release is an attachment has been or will be paid or
furnished by any Employer Affiliate. I expressly acknowledge and agree that, by
entering into this Release, I waive any and all rights or claims that I may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Release. I also
understand that the above release is subject to the terms of the Older Workers
Benefit Protection Act (“OWBPA”). The OWBPA provides that an individual cannot
waive a right or claim under the Age Discrimination in Employment Act (“ADEA”)
unless the waiver is knowing and voluntary. I agree that I am signing this
Release voluntarily, and with full knowledge of its consequences. I further
expressly acknowledge and agree that:

 

  (a). In return for this Release, I will receive consideration beyond that to
which I was entitled to receive before entering into the Release;

 

  (b). I am hereby advised in writing by the Agreement to consult with an
attorney before signing the Agreement;

 

  (c). I was given a copy of the Release on [ insert date ], and informed that I
have twenty-one (21) days within which to consider the Agreement and that if I
sign this Release before the end of the 21 day period it will be his personal,
voluntary decision to do so, and will be done with full knowledge of his legal
rights; and

 

  (d) I was informed that I have seven (7) days following the date of execution
of this Release in which to revoke this Release.

I agree that material or immaterial changes to this Release will not restart the
running of the consideration period.

2. Covenant Not to Sue. I covenant and agree never, individually or with any
person or in any way, to commence, aid in any way, prosecute or cause or permit
to be commenced or prosecuted against any Employer Affiliate any action or other
proceeding, including, without limitation, an arbitration or other alternative
dispute resolution procedure, based upon any claim, demand, cause of action,
obligation, damage, or liability that is the subject of this letter (including
its attachments). I represent and agree that I have not and will not make or
file or cause to be made or filed any claim, charge, allegation, or complaint,
whether formal, informal, or anonymous, with any governmental agency, department
or division, whether federal, state or local, relating to any Employer Affiliate
in any manner, including without limitation, any Employer Affiliate’s business
or employment practices. I waive any right to monetary recovery should any
administrative or governmental agency or entity pursue any claim on my behalf.



--------------------------------------------------------------------------------

3. Exclusions from Release.

 

  (a) By signing this Release, I do not release my rights, if any, to claim the
following: unemployment insurance benefits; workers compensation benefits;
claims for vested post-termination benefits under any 401(k) or similar
retirement benefit plan; rights to group medical or group dental insurance
coverage pursuant to section 4980B of the Internal Revenue Code of 1986, as
amended (“COBRA”); rights to enforce the terms of this Release; rights to assert
claims that are based on events occurring after this Release becomes effective;
rights to indemnification under California law and/or any contract for
indemnification between me and the Employer Affiliates; or my rights as a
shareholder of the Company.

 

  (b) Nothing in this Release interferes with my right to file or maintain a
charge with the Equal Employment Opportunity Commission (“EEOC”) or other local
civil rights enforcement agency, or participate in any manner in an EEOC or
other such agency investigation or proceeding. I however, understand that I am
waiving my right to recover individual relief including, but not limited to,
back pay, front pay, reinstatement, attorneys’ fees, and/or punitive damages, in
any administrative or legal action whether brought by the EEOC or other civil
rights enforcement agency, me, or any other party, arising from the termination
of his employment. 6+47

 

  (c) Nothing in this Release interferes with my right to challenge the knowing
and voluntary nature of this Release under the ADEA and/or OWBPA.

4. Revocation Period. I understand that I may revoke this Release in its
entirety during the seven (7) calendar days following his execution of the
Release. Any revocation of this Release must be in writing and hand-delivered to
the Employer Affiliate or, if sent by mail, postmarked within the applicable
time period, sent by certified mail, return receipt requested, and addressed to:
[insert name and address]. This Release will become effective and enforceable on
the eighth (8th) day following my execution, unless it is revoked during the
seven-day revocation period. I understand that if I revoke this Release, the
Employer Affiliate will have no obligation to pay the consideration referenced
in the Agreement.

5. Waiver. I acknowledge that California Civil Code § 1542 states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Notwithstanding California Civil Code § 1542, I enter into this full waiver and
release as set forth above and waive all rights or defenses under § 1542 of the
California Civil Code.

6. Important General Provisions. If any provisions of this Release is held to be
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall not affect the validity and enforceability of the
other provisions thereof, and the provision held to be invalid or unenforceable
shall be enforced as nearly as possible according to its original terms and
intent to eliminate such invalidity or unenforceability. This Release shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California

7. Binding Arbitration. Any controversy or claim arising out of or relating to
the Agreement this Release, or the alleged breach of either, shall be settled by
binding arbitration to be held in the County of Orange in the State of
California before a mutually agreed upon neutral arbitrator and according to the
American Arbitration Association rules of arbitration.

8. Right to Consult Attorney. I ACKNOWLEDGE THAT I HAVE BEEN ADVISED, IN
WRITING, TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE.

 

 

[EXECUTIVE]

Date:

 



--------------------------------------------------------------------------------

SCHEDULE TO

FORM OF EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT

The form of Executive Change in Control Severance Agreement was entered into
with the following persons:

 

Name

  

Title

  

Effective Date of Agreement

Canice Chung    Executive Vice President and President—Asia Pacific Business
Unit    July 31, 2014 Thomas T. Edman    President and Chief Executive Officer
   July 30, 2014 Dale Knecht    Senior Vice President—Global Information
Technology    July 30, 2014 Shawn Powers    Senior Vice President—Human
Resources    March 11, 2015 Todd B. Schull    Executive Vice President, Chief
Financial Officer, Treasurer and Secretary    July 30, 2014 Douglas L. Soder   
Executive Vice President and President—North America Business Unit    July 30,
2014